Matter referred to Hon. James C. Van Siclen, official referee, to hear and to report with his opinion. This situation comes within the doctrine stated by Bartlett, J., in Matter of City of New York (209 N. Y. 127, 132, 133). The showing that was not made in that case is made here. It indicates that the orders sought to be vacated were induced by a fraud upon the court. Of course respecting that showing there is a question of fact. The court has the power in furtherance of justice to vacate its order where it is founded upon a paper that was procured by fraud, and to permit proof of such alleged fraud to be adduced in the proceeding in which the order was made. (Matter of Waters, 183 App. Div. 840, 854.) This course avoids multiplicity of actions and promotes wholesomeness in the administration of justice. Present — Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ.